     Case 1:11-cv-05523-LTS-RWL Document 210
                                         209 Filed 07/07/20
                                                   07/06/20 Page 1 of 3



Dale M. Cendali
Claudia Ray
Mary Mazzello
KIRKLAND & ELLIS LLP
601 Lexington Avenue New York, NY 10022
Telephone: (212) 446-4800
Fax: (212) 446-6460
dale.cendali@kirkland.com
claudia.ray@kirkland.com
mary.mazzello@kirkland.com

  Attorneys for Defendants

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


MARCEL FASHIONS GROUP, INC. ,                       MEMO ENDORSED
               Plaintiff,
               v.
                                               Civil Action No. 11 Civ. 5523 (LTS)
LUCKY BRAND DUNGAREES, INC.,
LUCKY BRAND DUNGAREES STORES, INC.,
LUCKY BRAND DUNGAREES, LLC,                    July 6, 2020
LUCKY BRAND DUNGAREES STORES, LLC,
KATE SPADE & CO., and
LEONARD GREEN & PARTNERS, L.P.,

               Defendants.




                  NOTICE OF SUGGESTION OF PENDENCY OF
             BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS
               & REQUEST FOR STAY OF THE FULL PROCEEDINGS
       Case 1:11-cv-05523-LTS-RWL Document 210
                                           209 Filed 07/07/20
                                                     07/06/20 Page 2 of 3



         PLEASE BE ADVISED that, on July 3, 2020, Lucky Brand Dungarees, LLC (formerly

Lucky Brand Dungarees, Inc.) and Lucky Brand Dungarees Stores, LLC (formerly Lucky Brand

Dungarees Stores, Inc.) and certain of its affiliates (collectively, the “Debtors”)1 commenced

bankruptcy cases in the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) by filing voluntary petitions for relief under chapter 11 of title 11 of the

United States Code, 11 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”). The Debtors’ chapter

11 cases are now pending before The Honorable Judge Christopher S. Sontchi, United States

Bankruptcy Judge, and are being jointly administered for procedural purposes only under the caption

In re Lucky Brand Dungarees, LLC, et al. Case No. 20-11768-CSS.

         PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Debtors’ chapter 11 cases, the above-captioned action has been

automatically stayed as against the Debtor-defendants. Section 362 of the Bankruptcy Code

provides, in part, that the filing of a petition to commence a chapter 11 case operates as a stay of “the

commencement or continuation, including the issuance or employment of process, of a judicial,

administrative, or other action or proceeding against the debtor that was or could have been

commenced before the commencement of the case under [chapter 11], or to recover a claim against

the debtor that arose before the commencement of the case under [chapter 11]” and “any act to

collect, assess, or recover a claim against the debtor that arose before the commencement of the

[bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).




1
    The Debtors, along with the last four digits of each Debtor’s federal tax identification number, are: Lucky Brand
    Dungarees, LLC (3823) and Lucky Brand Dungarees Stores, LLC (7295). The Debtors’ address is 540 S Santa Fe
    Avenue, Los Angeles, California 90013. Lucky Brand Dungarees, LLC and Lucky Brand Dungarees Stores, LLC
    were formerly called Lucky Brand Dungarees, Inc. and Lucky Brand Dungarees Stores, Inc. Lucky Brand
    Dungarees, Inc. and Lucky Brand Dungarees Stores, Inc. were incorrectly named as separate defendants.
          Case 1:11-cv-05523-LTS-RWL Document 210
                                              209 Filed 07/07/20
                                                        07/06/20 Page 3 of 3



           PLEASE BE FURTHER ADVISED that additional information regarding the status of the

    Debtors’ chapter 11 cases may be obtained by reviewing the docket of the chapter 11 cases, available

    electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or free of charge

    via the website maintained by the Debtor’s proposed claims and noticing agent, Epiq Corporate

    Restructuring, LLC, at https://dm.epiq11.com/LuckyBrand, or by contacting the proposed

    bankruptcy counsel for the Debtor: (i) Latham & Watkins LLP, 355 South Grand Avenue, Suite

    100, Los Angeles, California 90071 (Attn: Ted A. Dillman (ted.dillman@lw.com) and Lisa K.

    Lansio (lisa.lansio@lw.com)), and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square,

    1000 N. King Street, Wilmington, Delaware 19801 (Attn: Michael R. Nestor (mnestor@ycst.com)

    and Kara Hammond Coyle (kcoyle@ycst.com)).

           In light of the Debtors’ chapter 11 filing and because of the central nature of the Debtor-

    defendants to the adjudication of the present matter, the Debtor-defendants request that the above-

    captioned case be stayed. Further litigation of the matter or adjudication of issues in the absence of

    the Debtor-defendants’ participation may prejudice the Debtor-defendants.


    Dated: July 6, 2020
           New York, New York
                                             /s/ Dale M. Cendali
                                             Dale M. Cendali
                                             Claudia Ray
                                             Mary C. Mazzello
                                             KIRKLAND & ELLIS LLP
                                             601 Lexington Avenue New York, NY
                                             10022 Telephone: (212) 446-4800
                                             Fax: (212) 446-6460
                                             dale.cendali@kirkland.com
                                             claudia.ray@kirkland.com
                                             mary.mazzello@kirkland.com

                                             Attorneys for Defendants
In light of the foregoing information concerning the bankruptcy filings of certain of the defendants, this case is
hereby stayed in its entirety pending further order of the Court. Plaintiff shall file a status report as of September
30, 2020, and each March 31 and September 30 thereafter, as to whether the case should be continued stayed,
restored to the calendar in whole (upon a grant of relief from the automatic stay or termination of the bankruptcy
proceedings) or in part, or dismissed. DE#209 resolved.
SO ORDERED.
7/7/2020 /s/ Laura Taylor Swain, USDJ
